DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/25/2021 and 03/18/2021 have been entered.

Claim Status
Claims 41, 51, 79 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 02/25/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 41, 51, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, US 2016/0036617 in view of Mallik, US 2016/0050004, Chen, US 2011/0111781 and Yi, US 2015/0016239.

For claim 41. Luo teaches: A method implemented in a transmitter node configured to communicate with a receiver node via a wireless radio channel, (Luo, fig 5, paragraph 88-99) the method comprising: 
determining whether the wireless radio channel between the transmitter node and the receiver node is idle during a first time resource, (Luo, fig 5, paragraph 88-99, perform CCA during subframe 535 to determine channel availability)
and if the wireless radio channel is idle during the first time resource: subsequently transmitting a first indicator and one or more first reference signals from the transmitter node in a second time resource, the first indicator for alerting the receiver node to a presence of the one or more first 
and transmitting a second indicator and one or more second reference signals from the transmitter node in the second time resource, the second indicator for alerting the receiver node to a presence of the one or more second reference signals in the second time resource, wherein: the one or more second reference signals differs from the one or more first reference signals (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; reference signals are different from each other. Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
and the second time resource occurs after the first time resource; (Luo, fig 5, paragraph 88-99, subframe 520 is after subframe 535)
Even though Luo teaches the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik 
Mallik from the same or similar fields of endeavor teaches: transmitting a first indicator… in a second time resource, the first indicator for alerting the receiver node to the presence of the one or more first reference signals in the second time resource; and transmitting a second indicator… in the second time resource, the second indicator for alerting the receiver node to the presence of the one or more second reference signals in the second time resource (Mallik, paragraph 52, “Because this reference signal subframe is transmitted in an aperiodic manner, the transmitting base station may provide notification of the presence of such aperiodic reference signals using a downlink control signal, such as through PDCCH… The notification may be sent in the same subframe as the aperiodic reference signal or may be transmitted in a prior subframe”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mallik into Luo, since Luo suggests a technique for communicating reference signals, and Mallik suggests the beneficial way of including presence indicators for such reference signals so that devices can know about the presence of such reference signals (Mallik, paragraph 52) in the analogous art of communication.
Luo also doesn’t teach: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission,
Chen from the same or similar fields of endeavor teaches: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission, (Chen, fig 3, paragraph 90-93, “the base station 102 may send 306 a reference signal configuration to the high-mobility wireless communication device 112a. For example, the base station 102 may generate and send 306 this reference signal configuration using a reference signal configuration signaling block/module 108. This may be done using layer-3 limited rank signaling, explicit layer-3 signaling and/or PDCCH 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Luo and Mallik, since Luo suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique indication, configuration of whether additional reference signals are being sent in 
Luo also doesn’t teach: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals.
Yi from the same or similar fields of endeavor teaches: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals. (Yi, fig 30 shows that additional CRS 3040 has a higher density in a frequency domain then standard CRS 3020; see paragraph 298-308 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yi into Luo, Mallik and Chen, since Luo suggests a technique for communicating reference signals, and Yi suggests the beneficial way of including into such reference signals additional reference signals that has a higher density in a frequency domain than standard reference signals so that the deterioration of performance attributable to interference is prevented (Yi, paragraph 298-308) in the analogous art of communication.

For claim 51. Luo teaches: A transmitter node configured to communicate with a receiver node via a wireless radio channel (Luo, fig 11, paragraph 154-168, 237-239, node with various modules/circuits), the transmitter node comprising: 
an activity determination circuit configured to determine whether the wireless radio channel between the transmitter node and the receiver node is idle during a first time resource; (Luo, fig 5, paragraph 88-99, perform CCA during subframe 535 to determine channel availability)
a transmission circuit configured to, if the wireless radio channel is idle during the first time resource: subsequently transmit a first indicator and one or more first reference signals in a second time 
wherein the second time resource occurs after the first time resource; (Luo, fig 5, paragraph 88-99, subframe 520 is after subframe 535)
and transmit a second indicator and one or more second reference signals from the transmitter node in the second time resource, the second indicator for alerting the receiver node to a presence of the one or more second reference signals in the second time resource, wherein: the one or more second reference signals differs from the one or more first reference signals; (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; reference signals are different from each other. Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
Even though Luo teaches the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. 
Mallik from the same or similar fields of endeavor teaches: transmit a first indicator… in a second time resource, the first indicator for alerting the receiver node to the presence of the one or more first reference signals in the second time resource; and transmit a second indicator… in the second time resource, the second indicator for alerting the receiver node to the presence of the one or more second reference signals in the second time resource (Mallik, paragraph 52, “Because this reference signal subframe is transmitted in an aperiodic manner, the transmitting base station may provide notification of the presence of such aperiodic reference signals using a downlink control signal, such as through PDCCH… The notification may be sent in the same subframe as the aperiodic reference signal or may be transmitted in a prior subframe”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mallik into Luo, since Luo suggests a technique for communicating reference signals, and Mallik suggests the beneficial way of including presence indicators for such reference signals so that devices can know about the presence of such reference signals (Mallik, paragraph 52) in the analogous art of communication.
Luo also doesn’t teach: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission,
Chen from the same or similar fields of endeavor teaches: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission, (Chen, fig 3, paragraph 90-93, “the base station 102 may send 306 a reference signal configuration to the high-mobility wireless communication device 112a. For example, the base station 102 may generate and send 306 this reference signal configuration using a reference signal configuration signaling block/module 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Luo and Mallik, since Luo suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into 
Luo also doesn’t teach: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals.
Yi from the same or similar fields of endeavor teaches: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals. (Yi, fig 30 shows that additional CRS 3040 has a higher density in a frequency domain then standard CRS 3020; see paragraph 298-308 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yi into Luo, Mallik and Chen, since Luo suggests a technique for communicating reference signals, and Yi suggests the beneficial way of including into such reference signals additional reference signals that has a higher density in a frequency domain than standard reference signals so that the deterioration of performance attributable to interference is prevented (Yi, paragraph 298-308) in the analogous art of communication.

For claim 79. Luo teaches: A non-transitory computer readable medium whereupon stored a computer program product for controlling a transmitter node, the computer program product comprising software instructions which, when run on the transmitter node, (Luo, fig 11, paragraph 154-168, 237-239, computer-readable media storing software) cause the transmitter node to: 
determine whether a wireless radio channel between the transmitter node and a receiver node is idle during a first time resource; (Luo, fig 5, paragraph 88-99, perform CCA during subframe 535 to determine channel availability)
subsequently transmit an indicator from the transmitter node if the wireless radio channel is idle during the first time resource, the indicator for alerting the receiver node to a presence of one or more first reference signals in a second time resource, (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
wherein the second time resource occurs after the first time resource; (Luo, fig 5, paragraph 88-99, subframe 520 is after subframe 535)
and transmit a second indicator and one or more second reference signals from the transmitter node in the second time resource, the second indicator for alerting the receiver node to a presence of the one or more second reference signals in the second time resource, wherein: the one or more second reference signals differs from the one or more first reference signals; (Luo, fig 5, paragraph 88-99, if CCA is successful, transmits reference signals in subframe 520; reference signals are different from each other. Luo describes the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in the same time resource as the reference signal and that the indicators are different from each other. However as a show of good faith to compact prosecution, Examiner had also provided prior art Mallik below which teaches presence indicator for reference signal being transmitted in the same time resource as the reference signal)
Even though Luo teaches the transmission of channel usage indicator in a previous subframe, which reads on the claim language since the claim doesn’t clearly specify that indicator is transmitted in 
Mallik from the same or similar fields of endeavor teaches: transmit an indicator from the transmitter node, the indicator for alerting the receiver node to the presence of the one or more first reference signals in the second time resource; and transmit a second indicator… in the second time resource, the second indicator for alerting the receiver node to the presence of the one or more second reference signals in the second time resource (Mallik, paragraph 52, “Because this reference signal subframe is transmitted in an aperiodic manner, the transmitting base station may provide notification of the presence of such aperiodic reference signals using a downlink control signal, such as through PDCCH… The notification may be sent in the same subframe as the aperiodic reference signal or may be transmitted in a prior subframe”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mallik into Luo, since Luo suggests a technique for communicating reference signals, and Mallik suggests the beneficial way of including presence indicators for such reference signals so that devices can know about the presence of such reference signals (Mallik, paragraph 52) in the analogous art of communication.
Luo also doesn’t teach: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission,
Chen from the same or similar fields of endeavor teaches: and the second indicator indicates that the one or more second reference signals is a compensated reference signal transmission, (Chen, fig 3, paragraph 90-93, “the base station 102 may send 306 a reference signal configuration to the high-mobility wireless communication device 112a. For example, the base station 102 may generate and send 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Luo and Mallik, since Luo suggests a 
Luo also doesn’t teach: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals.
Yi from the same or similar fields of endeavor teaches: in that the one or more second reference signals has a higher density in a frequency domain than the one or more first reference signals. (Yi, fig 30 shows that additional CRS 3040 has a higher density in a frequency domain then standard CRS 3020; see paragraph 298-308 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yi into Luo, Mallik and Chen, since Luo suggests a technique for communicating reference signals, and Yi suggests the beneficial way of including into such reference signals additional reference signals that has a higher density in a frequency domain than standard reference signals so that the deterioration of performance attributable to interference is prevented (Yi, paragraph 298-308) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462